Filed 5/25/22 P. v. Love CA2/6
(opinion on rehearing)
     NOT TO BE PUBISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B302725
                                                           (Super. Ct. No. YA040317)
     Plaintiff and Respondent,                               (Los Angeles County)

v.                                                           OPINION FOLLOWING
                                                                 REHEARING
GLEN QUINTRELL LOVE,

     Defendant and Appellant.


       Here we remand so that the trial court may conduct a
hearing that complies with the requirements of Penal Code1
section 1170.95 and its amendments as reflected in Senate Bill
No. 775.
       Glen Quintrell Love appeals an order denying his petition
for resentencing (§ 1170.95) of his first degree murder conviction.
In 1999, he was convicted of second degree robbery (§ 211) and




         1   All statutory references are to the Penal Code.
first degree murder with a robbery-murder special circumstance
finding (§§ 187, 189, 190.2, subd. (a)(17)(A)).
       In 2019, Love filed a petition for resentencing. The trial
court issued an order to show cause on his section 1170.95
petition and held an evidentiary hearing. It found Love was not
entitled to resentencing because he was “a major participant and
acted with reckless indifference” to human life. After we affirmed
the order denying his petition, Love filed a petition for rehearing.
We granted the petition to consider the impact of recently passed
Senate Bill No. 775 (2021 Reg. Sess.) that amended the section
1170.95 hearing procedure. (Stats. 2021, ch. 551, § 2.)
       Reversals and remands are not necessarily a criticism of
the trial court due to the continual changes and reinterpretations
of the law involving resentencing under section 1170.95. We
conclude, among other things, that: 1) Love is entitled to a new
evidentiary hearing; 2) the burden is on the People to prove Love
could be convicted of murder under current law; and 3) the trial
court erred in not making findings under current standards for
murder liability. We reverse and remand.
                               FACTS
       Raymond Williams was fatally shot one night after he won
money gambling. On the night of April 11, 1997, Chaka Thomas
picked up Love and drove to a dice game in Hawthorne. Several
other men were there, including Lamar Salone and Williams.
Salone showed Thomas a semiautomatic pistol and said he was
“strapped.” Love participated in the dice game and lost money.
       Williams won his bets that evening and boasted about his
luck to the others. He left the game and drove away in his van.
Thomas left the game shortly after Williams departed and was
joined by Love and Salone. According to Thomas, he decided to




                                 2
drive them home because he was nervous about Salone having a
gun.
      When they reached the corner of 139th Street and
Kornblum Avenue, Salone asked Thomas to stop the car so he
could use the telephone. Thomas parked near a phone booth and
Salone got out, followed by Love. A few moments later, Thomas
heard four or five gunshots. Love ran back to the car and
excitedly told Thomas, “Let’s go.” As they were driving away,
Love told Thomas that Williams “started trippin so we had to
knock him off.” He showed Thomas a roll of money and offered
him some, which Thomas refused.
      Williams was still breathing after being shot. He was alive
when police and paramedics arrived, but he died after being
taken to the hospital.
      On the day after the shooting, Thomas and Salone drove to
Love’s house where they all discussed the crime and agreed on a
story about Thomas giving Love a ride on the night of the dice
game after Love’s car overheated.
      Herschel Houston attended the dice game on April 11. He
told police that he had a conversation with Love. Love described
the robbery and shooting. Love said he had “jacked” Williams
and that Williams had been shot in the head; Salone had fired
the gun after Williams made a “funny” move.
                           DISCUSSION2
                Denying the Section 1170.95 Petition
      The origin of section 1170.95 stems from Senate Bill No.
1437 (2017-2018 Reg. Sess.) in 2018. (Stats. 2018, ch. 1015, § 4.)
“Senate Bill 1437 ‘amend[s] the felony murder rule and the
natural and probable consequences doctrine, as it relates to

      2   We grant the People’s request for judicial notice.


                                   3
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.’ ” (People v.
Gutierrez-Salazar (2019) 38 Cal.App.5th 411, 417, italics added.)
       A defendant convicted of felony murder may file a petition
under section 1170.95 alleging he or she “could not be convicted
of first or second degree murder” because of changes to the law
required by Senate Bill No. 1437. (People v. Gutierrez-Salazar,
supra, 38 Cal.App.5th at p. 417.) The trial court must determine
if the petitioner has made a prima facie showing that he or she
falls within the provisions for resentencing relief under the
statute. (§ 1170.95, subd. (c).) If the petitioner has made such a
showing, the trial court “shall issue an order to show cause.”
(Ibid.) The trial court must then hold a hearing to determine
whether to vacate the murder conviction and resentence the
petitioner. (Id., subd. (d)(1).)
       There are two stages involved in a section 1170.95 petition.
If a prima facie showing is made for relief in the first stage, the
trial court proceeds to the second stage and issues an order to
show cause and the case proceeds to an evidentiary hearing.
                      The Evidentiary Hearing
       This case went to a second stage section 1170.95
evidentiary hearing.
       At the time Love filed his petition for resentencing, the
statute provided, “At the hearing to determine whether the
petitioner is entitled to relief, the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing. If the prosecution fails to
sustain its burden of proof, the prior conviction, and any




                                  4
allegations and enhancements attached to the conviction, shall be
vacated and the petitioner shall be resentenced on the remaining
charges. The prosecutor and the petitioner may rely on the record
of conviction or offer new or additional evidence to meet their
respective burdens.” (Former § 1170.95, subd. (d)(3), italics
added.)
       After the trial court issued the order to show cause, the
People elected to rely on the “record of conviction.” (Former
§ 1170.95, subd. (d)(3).) They attached the appellate decision
that affirmed Love’s conviction and they relied on the statement
of facts in that decision. In that 2001 decision, we affirmed the
special circumstances findings. (People v. Love (Aug. 1, 2001,
B140458) [nonpub. opn.].) We rejected Love’s claims that he was
not a major participant in the robbery and that he did not act
with reckless indifference to human life. We said: 1) “[Love] was
riding in a car with Thomas and Salone, who was armed with a
gun”; 2) “Love left the car with Salone, approached Williams, and
by his own later admission to Herschel Houston, ‘jacked’
Williams”; 3) Salone shot Williams when Williams resisted, and
Love took money “from Williams’ pockets”; and 4) “Love had a
motive to rob Williams because Williams had won money
gambling that evening while Love had lost his bets.”
       We also stated, “The jury could reasonably infer from this
evidence that Love acted with reckless indifference to human life
when he and an armed cohort approached Williams to rob him at
gunpoint.” (People v. Love, supra, B140458.) We said the jury
“could further infer that Love was a major participant in the
robbery based on” 1) “his presence at the scene of the robbery and
shooting”; 2) “his admission that he had ‘jacked’ Williams”; and 3)




                                 5
“his removal of the money from Williams’ pocket.” (Ibid., italics
added.)
       At the end of the second stage section 1170.95 hearing, the
trial court indicated it read the summary of facts in the appellate
opinion and stated: 1) “Mr. Salone was armed with a gun. Mr.
Love left the car with Mr. Salone, or within seconds after Mr.
Salone left, approached the victim”; 2) “[Love] admitted when he
returned to the car that he jacked the victim”; 3) “four or five
gunshots were heard”; 4) “Mr. Love had a motive to rob Mr.
Williams because he had gambled with Mr. Williams, and lost
money to Mr. Williams”; and 5) “Mr. Love returned to the car,
and showed everyone a roll of money” and “admitted to jacking
Mr. Williams” with “knowledge that Mr. Salone had fired the
gun.”
                          Senate Bill No. 775
       Love filed a petition for rehearing noting that the
Legislature passed Senate Bill No. 775 which contains new
procedures for section 1170.95 evidentiary hearings.
       As will be seen, Love did not receive a valid section 1170.95
hearing. He is therefore entitled to a reversal and remand for a
new hearing. The trial court must apply current law required by
Senate Bill No. 775. (People v. Navarro (2007) 40 Cal.4th 668,
681; People v. Charles (1967) 66 Cal.2d 330, 335; People v. Sims
(2021) 59 Cal.App.5th 943, 964.)
                         The Burden of Proof
       At the evidentiary hearing, the trial court placed the
burden on Love to initially present his case. The court said to
Love’s counsel, “Since you’re the moving party, I believe it’s your
turn to go first.”




                                 6
        But this was error because under the statute, at the
hearing the People have the burden of proof to show that Love
was ineligible for resentencing under current law beyond a
reasonable doubt. (§ 1170.95, subd. (d)(3).) Love already made a
prima facie showing that he was entitled to relief which is why
the trial court issued an order to show cause for the evidentiary
hearing.
        Placing the burden on the petitioner does not comply with
the statutory procedure and deprives the defendant of the
opportunity to receive the hearing mandated by the statute.
        Moreover, switching the burden to the defendant, instead of
the prosecutor, involves a structural error that cannot be
sustained. (Armstrong v. Manzo (1965) 380 U.S. 545, 551.) “For
‘it is plain that where the burden of proof lies may be decisive of
the outcome.’ ” (Ibid.) Consequently, switching the burden to the
wrong party implicates serious due process infirmities involving
the structural integrity of the proceedings. (Ibid.; Speiser v.
Randall (1958) 357 U.S. 513, 525-526.) Had the court required
the prosecutor to go first, the People’s failure of proof would have
entitled the defendant to request that his petition be granted. It
is well established that the burden of proof “never shifts to the
defendant to prove that he is innocent.” (People v. Fiu (2008) 165
Cal.App.4th 360, 383.) The People are required “to prove the
facts establishing a defendant’s guilt beyond a reasonable doubt.”
(People v. Mower (2002) 28 Cal.4th 457, 478.)
       Findings on the Current Standards for Murder Liability
        Love claims the trial court’s findings and the jury’s prior
special circumstances findings are not consistent with current
legal standards involving findings involving major participants
acting with reckless indifference to human life. We agree.




                                 7
       Years after Love’s 2001 conviction, the California Supreme
Court highlighted a series of additional factors that must be
considered before a defendant who was not the actual killer can
be convicted of murder as a major participant who acted with
reckless indifference to human life under current law. (In re
Scoggins (2020) 9 Cal.5th 667; People v. Clark (2016) 63 Cal.4th
522; People v. Banks (2015) 61 Cal.4th 788.)
       In Banks, the court mentioned several relevant factors,
including: “What role did the defendant have in planning the
criminal enterprise that led to one or more deaths? What role did
the defendant have in supplying or using lethal weapons? What
awareness did the defendant have of particular dangers posed by
the nature of the crime, weapons used, or past experience or
conduct of the other participants? Was the defendant present at
the scene of the killing, in a position to facilitate or prevent the
actual murder, and did his or her own actions or inaction play a
particular role in the death?” (People v. Banks, supra, 61 Cal.4th
at p. 803.)
       In Clark, the court held, “A defendant’s knowledge of
factors bearing on a cohort’s likelihood of killing are
significant . . . .” (People v. Clark, supra, 63 Cal.4th at p. 621,
italics added.)
       In Scoggins, the court held there was no ground to find
reckless indifference to human life in a case of a defendant who
planned an unarmed assault and robbery where one of his
associates at the crime scene unexpectedly used a gun and shot a
victim to death. The court noted that the defendant did not
“know that a gun would be used during the felony.” (In re
Scoggins, supra, 9 Cal.5th at p. 677.)




                                 8
       During the hearing, Love’s counsel said the record of
conviction did not answer critical questions regarding relevant
Banks factors, including, among other things, 1) whether Love
“was aware that Salone was armed” when they were in the car; 2)
whether Love “arrived at the scene of the shooting before the shot
rang out”; and 3) whether Love “had any history of knowing
Salone would be willing to arm himself, and use lethal force.”
       Here the trial court erred by not requiring the People to
initially meet their burden of proof at the evidentiary hearing
and by not making findings on the relevant Banks, Clark, and
Scoggins factors. These are factors to be considered and weighed
in deciding the petition and in ruling on whether the People met
their burden of proof. If the record of conviction does not contain
facts on these issues, the People must present evidence on them
to satisfy their initial burden of proof beyond a reasonable doubt.
Because the record of conviction does not include facts on the
Banks, Clark, and Scoggins factors, solely relying on that record
was error.
                            DISPOSITION
       The order denying the section 1170.95 petition is reversed.
The case is remanded to the trial court for a new evidentiary
hearing at which the parties may present additional evidence as
they see fit.
       NOT TO BE PUBLISHED.



                                     GILBERT, P. J.
We concur:

             YEGAN, J.               PERREN, J.




                                 9
                    Laura C. Ellison, Judge

             Superior Court County of Los Angeles

                ______________________________



      Donna L. Harris, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Xavier Becerra, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri and Allison H.
Chung, Deputy Attorneys General, for Plaintiff and Respondent.




                              10